               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

CARLOS DAWAYNE FOXX, also
known as Carlos Dewayne Foxx                                          PLAINTIFF

v.                                                CAUSE NO. 1:17cv61-LG-RHW

DEBBIE COOLEY, CAPTAIN
HUBERT DAVIS, and LEGAL
CLAIMS ADJUSTER JARITA
BIVENS                                                             DEFENDANTS

         ORDER ADOPTING REPORT AND RECOMMENDATIONS
        AND GRANTING MOTION TO FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the [62] Report and Recommendation entered by

United States Magistrate Judge Robert H. Walker on June 5, 2019. Judge Walker

recommends that the [59] Motion for Summary Judgment filed by the defendants

should be granted and that the 42 U.S.C. § 1983 civil rights complaint filed by

Carlos Dawayne Foxx should be dismissed with prejudice for failure to state a claim

pursuant to 298 U.S.C. §1915(e)(2)(B)(ii). Judge Walker also recommends that Foxx

be assessed a strike pursuant to 28 U.S.C. § 1915(g). The record reflects that the

Court mailed a copy of the Report and Recommendation to Foxx, but Foxx has not

filed an objection to the Report and Recommendation. Foxx also did not respond to

the [59] Motion for Summary Judgment.

      Where no party has objected to the Magistrate Judge=s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. '

636(b)(1) (AA judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection
is made.@) In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass=n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Walker’s Report and Recommendation is neither clearly erroneous nor

contrary to law.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [62] Report

and Recommendation entered by United States Magistrate Judge Robert H. Walker

on June 5, 2019, is ADOPTED as the opinion of the Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [59] Motion for

Summary Judgment filed by the defendants is GRANTED. The 42 U.S.C. § 1983

civil rights complaint filed by Carlos Dawayne Foxx is DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 9th day of July, 2019.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
